Nelson, J.
And now, at the suggestion of the parties, who appear by their respective attorneys, E. S. Jenney for complainants, and George H. Knight for defendants, it is ordered that the opinion of the court on file in this case (29 Fed. Rep. 453) be corrected by striking out the words “bent partly round,” in the last paragraph, and inserting in place thereof the words “passed through loops on,” so that the first two clauses thereof shall read as follows:
“ The defendants’ lantern differs from the plaintiffs’ only- in the following particulars: In the former the side wires are hooked into the lower perforated plate, instead of being wound round or under it; and, in place of guid«s, they are supported laterally, by being passed through loops on the side tubes.”